MEMORANDUM **
Estaban Elizalde-Varges pleaded guilty to possessing, distributing, and conspiring to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1); 846. His counsel filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our task is to determine whether there are any grounds for reversal or modification of the district court’s judgment. See Anders, 386 U.S. at 744. We conclude there are none, and accordingly, we affirm.
The record shows that Elizalde-Varges’s decision to waive his right to a jury trial was made voluntarily, knowingly, and intelligently. See United States v. Duarte-Higareda, 113 F.3d 1000, 1003 (9th Cir. 1997). There was a sufficient factual basis to permit the district court to conclude that Elizalde-Varges committed the crimes charged. See United States v. Aquino, 242 F.3d 859, 866 (9th Cir.2001). Finally, Elizalde-Varges’s sentence did not violate Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See United States v. Scheele, 231 F.3d 492, 497 n. 2 (9th Cir.2000) (noting that Apprendi is not violated when sentence is less than the twenty-year statutory maximum for distribution of an unspecified quantity of methamphetamine).
Our examination of counsel’s brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues requiring review. Accordingly, we affirm the district court and grant counsel’s motion to withdraw as counsel of record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.